UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-2251


DERRICK M. ALLEN,

                    Plaintiff - Appellant,

             v.

BRUNSWICK COUNTY FINANCE DEPARTMENT; ALTA THOMAS, Human
Resource Coordinator; BRUNSWICK COUNTY SHERIFF’S OFFICE; A. W.
CONNELL, Deputy; BRUNSWICK COUNTY; MAYOR SCOTT MARTIN,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. M. Hannah Lauck, District Judge. (3:21-cv-00486-MHL)


Submitted: March 24, 2022                                         Decided: March 28, 2022


Before MOTZ, WYNN, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Derrick Michael Allen, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Derrick M. Allen appeals the district court’s order dismissing his 42 U.S.C. § 1983

complaint under 28 U.S.C. § 1915(e)(2)(B). We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court. Allen

v. Brunswick Cnty. Fin. Dep’t, No. 3:21-cv-00486-MHL (E.D. Va. Oct. 22, 2021). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                               AFFIRMED




                                             2